Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The newly amended title of the invention remains insufficiently descriptive. It remains extremely generic.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4, 8-11, 22, 24-27, 29, 33, 35-38, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended independent claims 1, 22, and 33 all now include language to the effect, as in claim 1, “… wherein the first image is not a physical entity within the volume hologram.” This language is not understood at all, and an ordinarily skilled artisan would not understand it. As best understood, the remarks attempt to explain that the image of the claimed invention is not “real,” meaning the image is viewable but not physically touchable because it is recorded in the interference fringes of the holographic medium (the medium is touchable, but not the image), but the lenticular sheet of the Haines reference is a lenticular sheet medium that can be touched (REMARKS, p.8).  
However, there are specific meanings for “real” and “virtual” images in optics, but the term “real” here does not seem consistent with the optical meaning, and thus would be confusing to an ordinarily skilled artisan. Moreover, light is a physical entity that acts as both wave and particle depending on the nature of circumstances, but it is not non-physical. No image would result in either Haines or the claimed invention if there was no physical nature to the image, to its recording, or the light. The limitation that first image is not a physical entity is not understood since the amended claim indicates the volume hologram is separate from the first image, but includes the first image as the volume hologram is in the preamble.
Finally, the claims include lenticules and so it is unclear how a hologram recorded within the lenticular lenses of the claim is somehow unreal while the hologram recorded within the lenticular lenses of the sheet in Haines are “touchable.” Rather, this appears to be the same 
For examination purposes, it will be interpreted as the ability to view is outside the physical element. 
Claim(s) 2, 4, 8-11, 24-27, 29, 35-38, 40 inherit the same deficiencies by virtue of dependency. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-11, 22, 24-27, 29, 33, 35-38, 40, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haines (US 2002/0163678)(from IDS).
Regarding claim 1, Haines discloses A volume hologram including a holographic medium (para. 7, claim 6 – volume hologram), the holographic medium including (i.e., open language for the claim, per MPEP 2111.03):

the first image including a lenticular lens layer including an array of lenticules (para. 9 – lenticular sheet having cylindrical lenslets) and a lenticular image layer (para. 9 – overlay plate) including first and second interlaced images corresponding with the array of lenticules (Abstr – scrambled images; para. 10 – composite hologram), wherein the first image is not a physical entity within the volume hologram [interpreted as the ability to view is outside the physical element] (para. 8-9 – image beam, reconstruction of desired wave front; note that observation, in all Figs, requires light to exit the full optical element so that all image beams reconstruct where they can be observed: outside the optical element). 
Regarding independent claim 22, the reference further discloses 22.  A volume hologram including a holographic medium (para. 7, claim 6 – volume hologram), the holographic medium including (i.e., open language for the claim, per MPEP 2111.03): 
a first optical interference structure (para. 9 – lenticular sheet having cylindrical lenslets) which replays a first image including first data upon illumination with a first wavelength of light (para. 9 - reconstruction light beam); and 
a second optical interference structure (para. 9 – overlay plate) which replays a second image including second data upon illumination with a second wavelength of light (para. 9 – image beam); [interpreted as the ability to view is outside the physical element] (para. 8-9 – image beam, reconstruction of desired wave front; note that observation, in all Figs, requires light to exit the full optical element so that all image beams reconstruct where they can be observed: outside the optical element).

a first optical interference structure (para. 9 – lenticular sheet having cylindrical lenslets) which upon illumination at a first angle replays a first image including first data (abst - covert image, scrambled image); and 
a second optical interference structure (para. 9 – overlay plate) which upon illumination at a second angle replays a second image including second data (Abstr – recognizable image); [interpreted as the ability to view is outside the physical element] (para. 8-9 – image beam, reconstruction of desired wave front; note that observation, in all Figs, requires light to exit the full optical element so that all image beams reconstruct where they can be observed: outside the optical element).

 	Regarding claim 2, the reference further discloses A hologram according to claim 1, wherein the first interlaced image includes first data and wherein the second interlaced image includes second data (para. 5 – covert and overt images). 
Regarding claims 4, 24, and 35, the reference further discloses A hologram according to claim 2, wherein the first and/or second data includes security (para. 5 – difficult for a forger), verification (in the alternative), validation (in the alternative), identification (in the alternative) and/or authentication data (in the alternative). 
Regarding claims 8, 25, and 36, the reference further discloses 8.  A hologram according to claim 2, wherein the first and second data contain co-encrypted elements (Abstr – scrambled images).  

 	Regarding claims 10 and 27, the reference further discloses 10.  A hologram according to claim 1, wherein the first optical interference structure replays the first image upon illumination at a first angle (para. 9 – angle e); and wherein the holographic medium further includes a second optical interference structure which replays a second image upon illumination at a second angle (para. 9 – angle e at a different location; note that angle e varies according to positioning on the plate, see para. 9. 
 	Regarding claims 11, 29, and 40, the reference further discloses 11.  A hologram according to claim 1, wherein the first optical interference structure replays the first image at a first apparent depth upon illumination;  and wherein the holographic medium further includes a second optical interference structure which replays a second image at a second apparent depth upon illumination (para. 9 – vertical parallax – this means different depths). 
Regarding claims 26 and 37, the reference further discloses 26.  A hologram according to claim 22, wherein the first and/or second image includes a lenticular lens layer including an array of lenticules and a lenticular image layer including first and second interlaced images corresponding with the array of lenticules (para. 9 – lenticular sheet having cylindrical lenslets; lenslets in a lenticular device are also called lenticules). 
Response to Arguments
	Applicant's arguments submitted 11/3/21 have been considered, but, respectfully, are not found persuasive.
	Applicant argues (1) the amendment of the independent claims, as in claim 1, “… wherein the first image is not a physical entity within the volume hologram” is not met because, as best understood, (the remarks attempt to explain) the image of the claimed invention is not “real,” meaning the image is viewable but not physically touchable because it is recorded in the interference fringes of the holographic medium (the medium is touchable, but not the image), but the lenticular sheet of the Haines reference is a lenticular sheet medium that can be touched (REMARKS, pp. 8-9).  
	(2) “Applicant’s claimed invention is an intrinsic hologram and not a composite hologram as in the case of Haines et. al.” (p. 9) and “Applicant’s invention is visible without intervention” … “overlay, micro-lens, device” (pp. 9-10).
With respect to issue (1) as set forth above, there are specific meanings for “real” and “virtual” images in optics, but the term “real” here does not seem consistent with the optical meaning, and thus would be confusing to an ordinarily skilled artisan. Moreover, light is a physical entity that acts as both wave and particle depending on the nature of circumstances, but it is not non-physical. No image would result in either Haines or the claimed invention if there was no physical nature to the image, to its recording, or the light. The limitation that first image is not a physical entity is not understood since the amended claim indicates the volume hologram is separate from the first image, but includes the first image as the volume hologram is in the preamble. Finally, the claims include lenticules and so it is unclear how a hologram recorded within the lenticular lenses of the claim is somehow unreal while the hologram recorded within ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
Also or alternatively, the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.)
With respect to issue (2), this argument is not understood either. As best understood, the argument suggests there is no lenticular lens (“micro-lens”) to contribute to holographic reconstruction, but a lenticular lens is explicitly claimed (claims 1, 22, 33) and shown in the figures of the application.



    PNG
    media_image1.png
    390
    835
    media_image1.png
    Greyscale


Haines (US 20020163678) Fig 1 – with relevant additional labels for easy reference: 

    PNG
    media_image2.png
    334
    676
    media_image2.png
    Greyscale

Since the claims, as written and best understood, continue to be the same as the prior art, the rejection is maintained. It is unclear what the amendments are attempting to distinguish between the two. If the issue is different use of language it is noted that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
As indicated, this appears to be the same structure with the same function, and not distinguishable on these grounds. MPEP 2111, 2114. Although the cited reference(s) is/are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Examiner is, for the reasons stated above, unable to discern the intended meaning of the amendment and remarks and so is unable to suggest amendments or other solution to resolve this issue. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872